DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-15, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (JP 2012-107370) as evidence by Whelan (Polymer Technology Dictionary).
	Regarding claims 1-2, 6, 15, and 31-33, Shiozaki discloses a method of preparing a nanodiamond-containing thermoplastic fiber comprising a two-step process of preparing a diamond concentrate pellet with a thermoplastic polymer resin and diamond particles of 10-500 nm particle size with the concentration as claimed and melt extruding the concentrated pellet to form a fiber, wherein Shiozaki discloses the resultant nanodiamond thermoplastic fiber with an overlapping concentration for the thermoplastic resin and diamond as claimed (Claims 1, 6, 8,  [0027], [0029], [0057], [0059], [0060], [0063], [0078]: Example 3, and Fig. 3).  
One of ordinary skill in the art before the effective filing date of the claimed invention was made would have considered the invention to have been obvious because the compositional proportions taught by Shiozaki overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  	
Further, Shiozaki explicitly discloses a master chip/pellet, or masterbatch, is made from nanodiamond and resin (Ex. 3 and [0059]) as a preferred process.  Despite the working example not being a masterbatch process, paragraph 59 is an implicit inherent teaching of preparing diamond concentrate pellets and melt extruding a mixture of a thermoplastic polymer and the 
	Masterbatch is a concentrated mixture of additives in a carrier polymer in form of pellets that are used in a process with a second matrix polymer in order to improve the dispersion of the additive.  Whelan discloses this is a known concept and discloses that the additive(s) are in a much higher concentration than in the final compound.  Additional support can be found in Shiozaki wherein it discloses of mixed fibers made of mixture of two polymers ([0055], [0063], and Figs. 3(a) and 3(b)).  Thus, Shiozaki discloses the two-step process as claimed.
	Regarding claim 3, Shiozaki discloses the material as claimed [0058].
	Regarding claims 4, and 7-8, Shiozaki discloses nylon or polyamide as the polymer and the dispersant as claimed (claim 6 and [0056]).
	Regarding claims 7 and 13, Shiozaki discloses the amount of dispersant as claimed (claimed about 0.1 wt.% reads upon having no dispersion agent or the alternative discloses the range as claimed [0056]).
	Regarding claim 11, Shiozaki discloses that the first and second thermoplastic polymer differ from one another (Fig. 3(a-b) and [0063]).
	Regarding claim 12, Shiozaki discloses that the materials are equivalent to each other [0058], thereby it would have been obvious to one of ordinary skill in the art to have first and second thermoplastic polymer to be the same.  
	Regarding claim 14, Shiozaki discloses the claimed method ([0056], [0059], and Example 3).
	Regarding claims 28 and 29, Shiozaki discloses a method of making a fabric comprising incorporating the fiber into a yarn, and preparing a fabric sthat comprises the yarn [0075-0077].  

It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Regarding claim 30, Shiozaki discloses the diameter of the diamond as claimed [0029].

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (JP 2012-107370) as evidence by Whelan (Polymer Technology Dictionary) in view of Fujimura et al. (JP 2012-161965).
Although Shiozaki discloses nylon as the thermoplastic polymer, Shiozaki fails to explicitly disclose the specific nylon as claimed.
Fujimura discloses nylon 6,6 and nylon 6 as a thermoplastic polymer for preparing a nanodiamond-containing thermoplastic fiber [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiozaki’s first and second thermoplastic polymer to be 
Further, Shiozaki discloses that the thermoplastic resin is polyester, acrylic, PE, PP, polystyrene, polycarbonate, and polyurethane.  Fujimura shows that nylon 6 and nylon 6,6 is an equivalent structure known in the art. Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Shiozaki’s thermoplastic resin material for nylon 6 or nylon 66 in the invention of Shiozaki  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
 Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. 
Applicant argues that Shiozaki et al. (JP 2012-107370) as evidence by Whelan (Polymer Technology Dictionary) fails to disclose, suggest, or teach a method for preparing a nanodiamond containing thermoplastic, in part, “[1] preparing diamond concentrate pellets comprising: a first thermoplastic polymer; and 0.1% to 10 % by weight diamond particles … and [2] melt extruding a mixture of a second thermoplastic polymer and a diamond concentrate pellets to produce a nanodiamond-containing thermoplastic fiber having the diamond particles substantially uniformly distributed through the nanodiamond-containing thermoplastic fiber, the 
Applicant stated that Shiozaki discloses “preferable to prepare a master chip of the modified diamond fine particles and the resin” (Pg. 8, emphasis added, Shiozaki: [0059]), “when the modified diamond fine particles are contained in the thermoplastic resin, it is preferable to disperse the modified diamond fine particles in the thermoplastic melt-kneading”.  Applicant goes on to state in the previous paragraph [0058] in Shiozaki, wherein it reference to the “Method of Incorporating Modified Diamond Fine Particles in Fibers Modified Diamond fine particles containing modified diamond fine particles in fibers are prepared by mixing modified diamond fine particles in a spinning stock solution before spinning and spinning this stock solution according to a convention method”.  However, based on Shiozaki’s disclosure, applicant contends that these sections of Shiozaki have not been show to teach, suggest, or disclose any concentrations of the diamond particles.  Applicant has recognized that Shiozaki explicitly disclose the usage of a “master chip”, which is a masterbatch pellet or concentrate pellets.  Whelan was provided as an official notice/evidence to disclose the definition of a masterbatch process. It is known in the additive masterbatch process involves a two-step process, wherein a concentrated mixture of additives in a carrier polymer is in form of pellets that are used in a process with a second matrix polymer (emphasis added).  Further, Whelan discloses that it is a known concept that additive(s) are in a much higher concentration in the pellet than in the final product (emphasis added). Shiozaki explicitly disclose of a mixed fibers made of a mixture of two polymers ([0063] and Figs 3(a) and 3(b)), wherein the concentration of diamond particle at the final product (fiber) is .001-10% [0027]. Thus, Shiozaki would have an overlapping diamond concentration range for the concentrated pellet.  In addition, Shiozaki’s example 3 discloses a pellet having a diamond particle concentration of 10% (180g of diamond / 1800g of PET). The examiner contends that this falls within the claimed range. Although the working example discloses a 1:1 ratio of diamond concentration in the first and second process, this does not neglect the explicit teaching that Shiozaki's pellet has 10 wt.% diamond particle (emphasis added).  As set forth above, Whelan was provided as an official notice/evidence to disclose the definition of a masterbatch process.  Thus, the examiner contends that Shiozaki as evidence by Whelan discloses a two-step process with the claimed concentration for the pellet as well as the final product of a fiber.  
Furthermore, the examiner has provided additional official notices, Kutz and Niaounakis, to provide further evidences of what it is meant by masterbatch processing.  Kutz explicitly disclose that masterbatch or concentrate is sold in pelletized form and is later blended in a resin to make a final form (pg. 438-440).  Niaounakis explicitly disclose “[a] masterbatch provides a convenient way of handling small amounts of critical ingredients, like specialized additives in higher concentrations than those  occurring  in a normal mixture for subsequent dilution with the remainder of the ingredients (1.14.2 Additives and Modifiers, pg. 45).  Thus, the examiner contends that this reaffirms by the conventional definition of a masterbatch process that Shiozaki as evidenced by Whelan discloses a two-step process with the concentrations as claimed.  It is noted that applicant has not provided the criticality of the claimed ranges for the concentrated pellet and/or the fiber.
Applicant argues that nothing in Whelan teaches, suggests, or discloses an inclusion such as a diamond or other crystal, thus concludes Whelan does not disclose any concentrations of additives in the first or second step thereby Whelan fails to cure the deficiencies of Shiozaki with respect to claim 1.  However, note that while Whelan do not disclose all the features of the In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the usage of additives in a masterbatch process and in combination with the primary reference, discloses the presently claimed invention. 
	As to applicant’s arguments directed to dependent claims 5 and 10 as being patentable due to their dependency to claim 1, the rejection of claim 1 is being maintained.  Applicants have not separately argued the patentability of the dependent claims.  Thus, claims 5 and 10 are also being rejected.
For the reasons set forth above, the rejections are being maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785          

/Holly Rickman/Primary Examiner, Art Unit 1785